DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendments, filed 9/13/21 and 11/5/21, have been entered. Claims 37-41, 45-46, 48-49, and 56-66 are pending. The Preliminary Amendments have deleted claims 1-36, 42-44, 47, and 50-55 and have added claims 57-66.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the asymmetric relationship of claim 41 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: paragraph [0001], as amended, refers to U.S. Application No. 16621765 which has now matured into a patent.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 63 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 63 recites a “second bearing”. However, claim 59, from which claim 63 depends, does not recite any bearings. Therefore, the metes and bounds of claim 63 cannot be ascertained as it is unclear how many bearings are required.
Claim 63 is further unclear and indefinite as claim 59 recites that there is no valve to communicate fluid and claim 63 recites a flow restrictor to impede flow. It is not clearly understood how the flow restrictor would meet the requirements of “no valve” without any clarification regarding the structure of the flow restrictor.
It should be noted that no art is currently being cited against claim 63. However, this is not to be interpreted as an indication that claim 63 contains allowable subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 37-41, 45, and 48-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Downton (US 20150008045).
Regarding claim 37: Downton discloses a downhole steering system, a housing 10, 110 comprising a longitudinal axis and an exterior (Fig. 2, 3-5; [0033]-[0034], [0038]). Downton discloses a shaft 16 coupled to a drill bit 12, extending through the housing 10, 110, and rotatable relative to the housing (Fig. 2, 3-5; [0033]-[0034], [0038]). Downton discloses a first and second structure 34, 126, 132 being extendable outward of the exterior of the housing and that the first structure is circumferentially offset from the second structure (Figs. 3-5). Downton discloses that the first structure and the second structure are positioned along an angular interval of less than about 120 degrees as proceeding around the housing (Fig. 5).
Regarding claim 38: Downton discloses that the housing defines at least one fluid channel running longitudinally along the exterior (Figs. 1-3). 
Regarding claim 39: Downton discloses that a total area of the at least one fluid channel is an angular range of over two-fifths of a full rotation about the axis (Figs. 1-3). 
Regarding claim 40: Downton discloses that the first and second structure each define a central axis, that the central axes of first and second structures being disposed substantially in a single plane perpendicular to the axis of the housing (Figs. 1-5). 
Regarding claim 41: Downton discloses that the axes of the first and second structures are within an angular range of one-fifth of a full rotation about the axis of the housing, that the distal ends of the first and second structures are each asymmetric about the axis of their respective structure when viewed in a plane perpendicular to the axis of the housing, and that the distal ends of the first and second structures extend farther from the axis of the housing on sides facing each other than on opposite sides (Fig. 1 - ads best understood by the examiner (because of no drawing illustrating this claim) the structure of Downton discloses the recited claim). 
Regarding claim 45: Downton discloses that the exterior of the housing immediately adjacent the structures extends farther from the longitudinal axis than a point on the exterior opposite from the longitudinal axis (Fig. 4). 
Regarding claim 48: Downton discloses that the distal ends of the structures, within a plane perpendicular to the axis, comprise substantially circular-arc geometries all sharing the same radius and center, wherein the center is offset from the axis of the housing a length of extension of the structures from the exterior (Fig. 5). 
Regarding claim 49: Downton discloses that at least one of the structures is positioned axially along the housing a distance, from a distal end of the drill bit secured to the shaft, equal to or less than two times a diameter of the drill bit (Figs 1, 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 59-61 and 64-66 are rejected under 35 U.S.C. 103 as being unpatentable over Downton (US 20150008045) in view of Buyaert (US 6116354).
Downton discloses the invention substantially as claimed and as discussed above.
Regarding claim 59: Downton discloses a downhole steering system, a housing 10, 110 (Fig. 2, 3-5; [0033]-[0034], [0038]). Downton discloses a shaft 16 positioned within the housing and rotatable with respect thereto, that the shaft and the housing at least partially define a chamber therebetween (see unnumbered chamber in Fig. 2), and that the chamber is configured to receive a drilling fluid along a drill string Fig. 2, 3-5; [0033]-[0034], [0038]). Downton discloses at least one extendable structure 34, 126, 132 being configured to extend from an exterior of the housing in response to pressure of the drilling fluid communicated to the chamber (Figs. 1-5; [0028], [0041]).
Downton discloses that control arrangements for the extendable structure preferably include a valve ([0008]). Downton also teaches that the control unit “may” include a valve arrangement ([0003] - “may’ indicating that a valve arrangement is not required). Thus, Downton does not explicitly disclose that the extendable structure 34, 126, 132 is configured to extend from an exterior of the without a valve of the housing. Buyaert discloses that at least one extendable structure can be configured to extend from an exterior of the housing in response to pressure of the drilling fluid communicated to the chamber without a valve of the housing (Fig. 1; abstr.; col. 3, lines 47-61; col. 4, lines 50-55). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured Downton so that the extendable structure can be extended from an exterior of the without a valve of the housing as taught by Buyaert. As both Downton and Buyaert are directed to steering with pads and as Downton teaches that the pad extension can be without a valve, it would have been within routine skill to select a specific actuation arrangement from a finite selection of known actuation configurations. Such a selection and configuration would have been predictable with a reasonable expectation for success and no unexpected results.
Regarding claim 60: Downton discloses a first and second bearing 20, that the first and second bearings are configured to support rotation of the shaft relative to the housing, that the first bearing, the second bearing, the shaft, and the housing at least partially define the chamber (see unnumbered chamber in Fig. 2) therebetween (Fig. 2; [0033]-[0034]). 
Regarding claim 61: Downton discloses that the drilling fluid pressure is communicated to the chamber via one or more flow passages defined in the first bearing (Figs. 2, 3). 
Regarding claim 62: Downton discloses that the at least one extendable structure is positioned axially between the first bearing and the second bearing (Fig. 2; [0033]-[0034]). 
Regarding claim 64: Downton, as modified by Buytaert, discloses a drill bit coupled to the shaft (Downton - Figs. 1, 2 - element 12 ; Buytaert - Fig. 1 - element 11).
Regarding claim 65: Downton discloses that the at least one extendable structure comprises a first structure and a second structure, that the first structure and the second structure are extendable outward of the exterior of the housing, that the first structure is circumferentially offset from the second structure, that the first structure and the second structure are positioned along an angular interval of less than about 120 degrees as proceeding around the housing (see above; Figs. 3-5). 
Regarding claim 66: Downton discloses that the at least one extendable structure comprises a resting position flush with the exterior of the housing or within the exterior of the housing, and the at least one extendable structure is configured to extend from the resting position in response to pressure of the drilling fluid communicated to the chamber (Downton - Figs. 4, 5).
Allowable Subject Matter
Claims 56-58 are allowed.
Claim 46 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
9/16/2022